DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed January 18, 2021. Claims 1, 15, and 16 have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive.
Regarding the art rejection, Applicant states: 
…Because neither Ho nor Ipeirotis take into consideration communities of workers at all, neither Ho nor Ipeirotis teach or suggest a “machine learning system providing inferred variables for the one or more tasks corresponding to respective ones of the plurality of communities and comprising inference algorithms corresponding to a first model that takes into account specified communities, the specified communities each comprising a plurality of individual workers.”
Rasco discusses assigning tasks to communities in general. (See Rasco, paragraph 0157). Rasco discusses developing a watershed model (paragraph 0169), but does not discuss the use of any models that take into account specified communities. Rather, Rasco discusses assigning tasks to a selected community and using those results to, in one example, create a watershed model… (Page 9 of Applicant’s response)

The Examiner respectfully disagrees. A subset of limitations recited in dependent claim 4 and mirroring claim 18 have been amended into the independent claims. Ho addresses the details of inference algorithms corresponding to a first model that takes see ¶ 160 of Rasco). By selecting specific communities comprising certain workers (as seen in both Ho and Rasco), a selection of a community is a selection of a specified community and corresponding (also specified) workers. As seen in the rejection, Ho makes certain inferences regarding the behavior of different communities of workers; therefore, Ho evaluates various models, or algorithms, that perform inferences regarding behavior of the communities of workers. Again, Ipeirotis specifically addresses machine learning. In combination, the various references address the claim limitations as a whole. Applicant has not fully addressed the various references in combination with one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Chien-Ju et al. (“Online Task Assignment in Crowdsourcing Markets.” Proceedings of the Twenty-Sixth AAAI Conference on Artificial Intelligence. © .
[Claim 1]	Ho discloses a computer-implemented method comprising:
accessing a task from a pool of tasks to be completed by a plurality of workers in a crowd of workers (¶¶ 4, 7, 11-12 – Multiple tasks are assigned to multiple workers in a pool of workers), the plurality of workers organized into a plurality of communities (Each worker is currently assigned or will be assigned to a community, e.g., based on expertise level and/or whether or not the worker’s skill levels are known in advance (¶¶ 7, 17, 18, 23, 25));
accessing a learning system having been trained using observations of one or more tasks previously completed by one or more workers of the plurality of workers, the learning system providing inferred variables for the one or more tasks corresponding to respective ones of the plurality of communities (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶ 7 -- The skill levels (e.g., easy, medium, hard) can describe communities of workers. It is noted that the claim does not explain how workers are assigned to communities or that a community necessarily comprises multiple workers, much less requires multiple workers to work in concert with one another on a particular task) and comprising inference algorithms 
for each respective community of the plurality of communities, predicting at least some of the inferred variables, a label for each of a plurality of pairs, each pair of the plurality of pairs comprising the respective community and a respective task of the one or more tasks (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks.” The skill levels (e.g., easy, medium, hard) can describe communities of workers. It is noted that the claim does not explain how workers are assigned to communities or that a community necessarily comprises multiple workers, much less requires multiple workers to work in concert with one another on a particular task; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the quality of the work that he receives.  This assumption is realistic, for example, for retrieval tasks, such as finding the URL of local businesses in various cities or finding images of people engaged in various activities.” (¶ 15)  In other words, the response (or 
computing updated inferred variables corresponding to the respective community and the respective task for each of the plurality of pairs using the label for each of the plurality of pairs (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit. This requires a determination of which workers of the potential workers, e.g., belonging to respective communities of skill level, as a worker-task pairing would provide a more beneficial result for a task at hand; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the quality of the work that he receives.  This assumption is realistic, for example, for retrieval tasks, such as finding the URL of local businesses in various cities or finding images of people engaged in 
allocating the accessed task to the community of the selected pair (¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶ 7 -- The skill levels (e.g., easy, medium, hard) can describe communities of workers. It is noted that the claim does not explain how workers are assigned to communities or that a community necessarily comprises multiple workers, much less requires multiple workers to work in concert with one another on a particular task).
Ho’s analysis is performed within the context of a learning system (Ho: ¶¶ 6, 7, 18, 23); however, Ho does not explicitly disclose that the learning system is specifically a machine learning system or that the claimed functions (such as the steps of accessing and predicting) are performed using at least one processor.  Similar to Ho (in which online task assignment problems in a crowdsourced environment are handled, as seen 
Ho maps certain workers to certain tasks and assigns tasks (such as labeling tasks) based on such analysis as a pairing of a worker, respective community, and a task (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit. The skill levels (e.g., easy, medium, hard) can describe communities of workers. It is noted that the claim does not explain how workers are assigned to communities or that a community necessarily comprises multiple workers, 
Ho and Ipeirotis do not explicitly disclose that each of the plurality of communities comprises two or more of the plurality of workers or perform the steps of identifying a selected community of the plurality of communities as the community of the selected pair and allocating the accessed task to all of the plurality of workers that belong to the selected community. As seen in ¶¶ 4, 7, 11-12 of Ho, multiple tasks are assigned to multiple workers in a pool of workers and the plurality of workers are organized into a plurality of communities. Each worker is currently assigned or will be assigned to a community, e.g., based on expertise level and/or whether or not the worker’s skill levels are known in advance (Ho: ¶¶ 7, 17, 18, 23, 25). Rasco allows for tasks to be crowdsourced and a task may be subdivided into multiple subtasks, which may be assigned to one participant or multiple participants (Rasco: ¶ 51). Like Ho, Rasco evaluates the skills of each crowdsourcing participant and assigns them to a relevant community (Rasco: ¶¶ 153, 157). The best community (and its corresponding crowd members) for a particular task may be selected to perform the task (Rasco: ¶¶ 157, 160). The Examiner submits that it would have been obvious to one of ordinary skill in 
[Claim 2]	Ho maps certain workers to certain tasks and assigns tasks (such as labeling tasks) based on such analysis (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the quality of the work that he receives.  This assumption is realistic, for example, for retrieval tasks, such as finding the URL of local businesses in various cities or finding images of people engaged in various activities.” (¶ 15)  In other words, the response (or accuracy thereof) of a worker performing a labeling type of task would reflect a pairing between the worker and that task.  Each worker is currently assigned or will be assigned to a community, e.g., based on expertise level and/or whether or not the worker’s skill levels are known in advance (¶¶ 7, 17, 18, 23, 25)).  However, Ho does not explicitly disclose wherein the calculated 
[Claim 3]	Ho maps certain workers to certain tasks and assigns tasks (such as labelling tasks) based on such analysis (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific 
However, Ho does not explicitly wherein calculating the predicted information gain comprises predicting a label of a task, updating the machine learning system using the predicted label and comparing at least some of the inferred variables before and after the update.  Similar to Ho (in which online task assignment problems in a crowdsourced environment are handled, as seen in the abstract of Ho), Ipeirotis discloses systems and methods for identifying effective crowdsource contributors and high quality contributions (Ipeirotis: title, abstract).  Ipeirotis utilizes an expected information gain to deal with uncertainty in measuring the quality of each contributor (Ipeirotis: ¶¶ 43-44).  Ipeirotis uses machine learning to evaluate contribution scores and contributor confidence scores (Ipeirotis: ¶¶ 54, 57, 58) as well as a processor to implement the disclosed invention (Ipeirotis: ¶¶ 5-7, 9, 12, 32).  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Ho wherein calculating the predicted information gain comprises predicting a label of a task, updating the machine learning system using the predicted label and comparing at least some of the inferred variables before and after the update in order to more efficiently optimize the assignment of tasks to workers in the community best equipped to handle the respective tasks and to continuously update the models to reflect the most accurate information available.  Furthermore, “[p]redicting the quality of a contribution profile provides the advantage of minimizing the introduction of erroneous contributions without delaying the inclusion of valid contributions.  Thus, the introduction of new facts to a crowdsourced repository is 
[Claim 4]	Ho discloses wherein the learning system comprises inference algorithms corresponding to a first model and a second model, the first model taking into account specified communities of workers and the second model taking into account individual workers (¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the quality of work that he receives.  This assumption is realistic, for example, for retrieval tasks, such as finding the URL of local businesses in various cities or finding images of people engaged in various activities.” (¶ 15)  In other words, the response (or accuracy thereof) of a worker performing a labeling type of task would reflect a pairing between the worker and that task; ¶¶ 17, 18, 23-26 – Various models are evaluated and compared.  In certain models, the skill levels of workers are known in advance (which may be interpreted as models that take into account communities of workers; ¶¶ 7, 12, 18-26 – There is an exploration phrase and an exploitation phase, which are examples of models (or variations of models), and there are various algorithms that may be used, i.e., models or variations of models).  In other models, the skill levels of workers are not known in advance (which may be interpreted as models that do not take into account communities of workers); ¶ 12 – Additionally, 
[Claim 5]	Ho discloses wherein updating the learning system using the predicted label comprises updating the second model (¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the quality of work that he receives.  This assumption is realistic, for example, for retrieval tasks, such as finding the URL of local businesses in various cities or finding images of people engaged in various activities.” (¶ 15)  In other words, the response (or accuracy thereof) of a worker performing a labeling type of task would reflect a pairing between the worker and that task; ¶¶ 17, 18, 23-26 – Various models are evaluated and compared.  In certain models, the skill levels of workers are known in advance (which may be interpreted as models that take into account communities of workers).  In other models, the skill levels of workers are not known in advance (which may be interpreted as models that do not take into account communities of workers); ¶¶ 17-26 -- Information learned from one model(s) about communities of workers, such as skill levels, can be fed into other models to update the models with more accurate information; ¶¶ 7, 12, 18-26 – There is an exploration phrase and an exploitation phase, which are examples of models (or variations of models), and there are various algorithms that may be used, i.e., models or variations of models).  Ho does not explicitly disclose that its learning system is a machine learning system.  Similar to Ho (in which online task assignment problems in a 
[Claim 6]	Ho discloses wherein the first model comprises inferred variables comprising community variables, worker variables and task variables (¶¶ 7, 12, 18-26).
[Claim 8]	Ho discloses wherein the second model comprises inferred variables which are informed by inferred variables from the first model (¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may include labeling content of an image and there is an assumption that “the requester is able to quickly and accurately evaluate the 
[Claim 12]	Ho discloses using prior knowledge to inform the inference at the learning system, the prior knowledge comprising any one or more of: a number of the worker communities, composition of the worker communities (¶¶ 7, 12, 18-26 – There is an exploration phrase and an exploitation phase, which are examples of models (or variations of models), and there are various algorithms that may be used, i.e., models or variations of models; ¶ 12 – Model variations can determine when a maximum pool, i.e., community, size of workers achieves a maximum benefit (from assigning additional workers to a task)).  Ho does not explicitly disclose that its learning system is a machine learning system.  Similar to Ho (in which online task assignment problems in a 
[Claims 13-14]	Ho does not explicitly disclose:
[Claim 13]	updating the machine learning system by sending the predicted label to the machine learning system and receiving inference results in reply;
[Claim 14]	observing labels allocated to tasks as a result of the allocation and updating the machine learning system using the observed labels.
Ho maps certain workers to certain tasks and assigns tasks (such as labeling tasks) based on such analysis (¶ 4 -- Skill levels can be inferred through observations 
[Claim 13]	updating the machine learning system by sending the predicted label to the machine learning system and receiving inference results in reply;
[Claim 14]	observing labels allocated to tasks as a result of the allocation and updating the machine learning system using the observed labels
in order to more efficiently optimize the assignment of tasks to workers in the community best equipped to handle the respective tasks.  Furthermore, “[p]redicting the quality of a contribution profile provides the advantage of minimizing the introduction of erroneous contributions without delaying the inclusion of valid contributions.  Thus, the introduction of new facts to a crowdsourced repository is accelerated without adversely affecting the quality of the repository.” (Ipeirotis: ¶ 16)  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Ho such that the learning system is specifically a machine learning system in order to facilitate more rapidly and efficiently performed calculations and analysis with less error (as compared to performing similar calculations and analysis by hand) and to reap the benefits of machine learning, which may include identifying useful knowledge from patterns that may not be as readily apparent to the human mind.

[Claims 16-20]	Claims 16-20 recite limitations already addressed by the rejections of claims 1, 2, and 4-5 above; therefore, the same rejections apply.  
Furthermore, regarding claims 16 and 20, Ho does not explicitly disclose:
[Claim 16]	a communication interface arranged to issue, over a communications network, a labelling task to a plurality of workers participating in the crowdsourcing system;
	the communication interface arranged to receive, over the communications network, labels assigned to the issued task by two or more workers;
	the crowdsourcing system comprising at least one processor adapted to execute stored instructions; and
	a memory comprising code configured to implement the claimed invention;
[Claim 20]	wherein the machine learning system is at least partially implemented using hardware logic selected from any one or more of: a field-programmable gate array, a program-specific integrated circuit, a program-specific standard product, a system-on-a-chip, a complex programmable logic device, a graphics processing unit.

[Claim 16]	a communication interface arranged to issue, over a communications network, a labelling task to a plurality of workers participating in the crowdsourcing system;
	the communication interface arranged to receive, over the communications network, labels assigned to the issued task by two or more workers;
	the crowdsourcing system comprising at least one processor adapted to execute stored instructions; and
	a memory comprising code configured to implement the claimed invention;

in order to facilitate more rapidly and efficiently performed calculations and analysis with less error (as compared to performing similar calculations and analysis by hand) and to reap the benefits of machine learning, which may include identifying useful knowledge from patterns that may not be as readily apparent to the human mind.  The communications interface also provides the benefit of faster and more economical task assignment and distribution as well as retrieval of answers from workers (contributors).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ho, Chien-Ju et al. (“Online Task Assignment in Crowdsourcing Markets.” Proceedings of the Twenty-Sixth AAAI Conference on Artificial Intelligence. © 2012) in view of Ipeirotis et al. (US 2015/0242447) in view of Rasco et al. (US 2016/0379388), as applied to claims 1 and 3-4 above, in view of Borthwick et al. (US 2012/0278263).
[Claims 9-11]		Ho maps certain workers to certain tasks and assigns tasks (such as labelling tasks) based on such analysis (¶ 4 -- Skill levels can be inferred through observations as workers complete tasks; ¶ 7 – “A successful assignment algorithm must learn to assign easy tasks to workers with relatively low skill levels and save the experts for the hard tasks”; ¶¶ 20-21, 25 – Initially, tasks are assigned to workers randomly.  Based on the resulting distribution of worker skills, tasks are later assigned to specific workers, including to workers who can maximize utility/benefit; ¶¶ 2, 15 – Tasks may 
[Claim 9]	wherein a worker confusion matrix of the second model is informed by a community confusion matrix of the first model;
[Claim 10]	wherein each confusion matrix is a 2D array representing the biases of a worker, or a community of workers;
[Claim 11]	wherein each confusion matrix is a 2D array in which the rows and columns are indexed by possible label values, with an entry representing the probability that a worker or community will pick that column's label given the true label as represented by the row.
 	Similar to Ho, Ipeirotis, and Rasco, Borthwick hires experts in a crowdsourced work environment (Borthwick: ¶ 105).  Borthwick discloses that machine learning may be used to evaluate cost sensitivity and to derive truth from human judgments (Borthwick: ¶ 51).  Pairwise judgements may be made (Borthwick: ¶ 51), a cost matrix 
[Claim 9]	wherein a worker confusion matrix of the second model is informed by a community confusion matrix of the first model;
[Claim 10]	wherein each confusion matrix is a 2D array representing the biases of a worker, or a community of workers;
[Claim 11]	wherein each confusion matrix is a 2D array in which the rows and columns are indexed by possible label values, with an entry representing the probability that a worker or community will pick that column's label given the true label as represented by the row
in order to assist in training the machine learning algorithms to account for common factors in a community of workers, including true/false positives and negatives, bias, and a range of possible answers to evaluate.  This allows for greater precision in generating more accurate models and machine learning algorithms.  Borthwick’s task assignment to experts takes costs into account as a factor and implementing a similar .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683